Name: Commission Implementing Decision of 11 April 2014 on a financial contribution from the Union towards emergency measures to combat sheep pox in Bulgaria in 2013 and in Greece in 2013 and 2014 (notified under document C(2014) 2334)
 Type: Decision_IMPL
 Subject Matter: cooperation policy;  agricultural activity;  means of agricultural production;  agricultural policy;  EU finance;  Europe;  budget
 Date Published: 2014-04-15

 15.4.2014 EN Official Journal of the European Union L 111/94 COMMISSION IMPLEMENTING DECISION of 11 April 2014 on a financial contribution from the Union towards emergency measures to combat sheep pox in Bulgaria in 2013 and in Greece in 2013 and 2014 (notified under document C(2014) 2334) (Only the Bulgarian and Greek texts are authentic) (2014/217/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Decision 2009/470/EC of 25 May 2009 on expenditure in the veterinary field (1), and in particular Article 3 thereof, Whereas: (1) Sheep pox is an infectious viral disease of sheep and goats with a severe impact on the profitability of ovine farming causing disturbance to trade within the Union and export to third countries. (2) In the event of an outbreak of sheep pox, there is a risk that the disease agent spreads to other ovine holdings within that Member State and also to other Member States and to third countries through trade in live ovine or their products. (3) Council Directive 92/119/EEC (2) sets out measures which in the event of an outbreak have to be immediately implemented by Member States as a matter of urgency to prevent further spread of the virus and to eradicate the disease. (4) In accordance with Article 84 of Regulation (EU, Euratom) No 966/2012 of the European Parliament and of the Council (3), the commitment of expenditure from the Union budget shall be preceded by a financing decision setting out the essential elements of the action involving expenditure and adopted by the institution or the authorities to which powers have been delegated by the institution. (5) Decision 2009/470/EC lays down the procedures governing the financial contribution from the Union towards specific veterinary measures, including emergency measures. Pursuant to Article 3 of that Decision, Member States shall obtain a financial contribution towards the costs of certain measures to eradicate sheep pox. (6) Article 3(6) of Decision 2009/470/EC lays down rules on the percentage of the costs incurred by the Member State that may be covered by the financial contribution from the Union. (7) The payment of a financial contribution from the Union towards emergency measures to eradicate sheep pox is subject to the rules laid down in Commission Regulation (EC) No 349/2005 (4). (8) Outbreaks of sheep pox occurred in Bulgaria in 2013 and in Greece in 2013 and 2014. Bulgaria and Greece have taken measures in accordance with Directive 92/119/EEC to combat those outbreaks. (9) The authorities of Bulgaria and Greece informed the Commission and the other Member States in the framework of the Standing Committee on the Food Chain and Animal Health of the measures applied in accordance with Union legislation on notification and eradication of the disease and the results thereof. (10) The authorities of Bulgaria and Greece have therefore fulfilled their technical and administrative obligations with regard to the measures provided for in Article 3(4) of Decision 2009/470/EC and Article 6 of Regulation (EC) No 349/2005. (11) At this stage, the exact amount of the financial contribution from the Union cannot be determined. Based on the last information sent by the concerned Member States, the cost of compensation and on operational expenditure provided are estimated at EUR 79 186,33 and EUR 1 484 304,16 respectively for Bulgaria and Greece. (12) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Financial contribution from the Union to Bulgaria and Greece 1. A financial contribution from the Union up to a maximum EUR of 40 000,00 shall be granted to Bulgaria towards the costs incurred by this Member State in taking measures pursuant to Article 3(2) and (6) of Decision 2009/470/EC to combat sheep pox in 2013. 2. A financial contribution from the Union up to a maximum of EUR 700 000,00 shall be granted to Greece towards the costs incurred by this Member State in taking measures pursuant to Article 3(2) and (6) of Decision 2009/470/EC to combat sheep pox in 2013 and 2014. 3. The final amount of the financial contribution mentioned in paragraphs 1 and 2 shall be fixed in a subsequent decision to be adopted in accordance with the procedure established in Article 40(2) of Decision 2009/470/EC. Article 2 Payment arrangements A first tranche of EUR 310 000,00, to be financed from budget line 17 04 04 of the financial budget of the EU for 2014, shall be paid to Greece as part of the Union financial contribution provided for in Article 1(2). Article 3 Addressees This Decision is addressed to the Republic of Bulgaria and to the Hellenic Republic. Done at Brussels, 11 April 2014. For the Commission Tonio BORG Member of the Commission (1) OJ L 155, 18.6.2009, p. 30. (2) Council Directive 92/119/EEC of 17 December 1992 introducing Community measures for the control of certain animal diseases and specific measures relating to swine vesicular disease (OJ L 62, 15.3.1993, p. 69). (3) Regulation (EU, Euratom) No 966/2012 of the European Parliament and of the Council of 25 October 2012 on the financial rules applicable to the general budget of the Union and repealing Council Regulation (EC, Euratom) No 1605/2002 (OJ L 298, 26.10.2012, p. 1). (4) Commission Regulation (EC) No 349/2005 of 28 February 2005 laying down rules on the Community financing of emergency measures and of the campaign to combat certain animal diseases under Council Decision 90/424/EEC (OJ L 55, 1.3.2005, p. 12).